DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 have been examined in the application.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
• Claim 1 recites the limitation "when the first characterization information and the second characterization information compare favorably to the rive approach requirements" in paragraph 5. This limitation renders the claim indefinite because it does not clearly set forth the metes and bounds of the patent protection desired. In re Packard, 751 F.3d 1307, 1310, 110 USPQ2d 1785, 1787 (Fed. Cir. 2014). The claim requires the exercise of subjective judgment without restriction and therefore renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). Furthermore, "[f]or [] facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014). In Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991). For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "optionally". 
Claims 2-6 are also rejected on the same grounds due to their dependency on the above-rejected Claim 1.
• Claim 4 recites the limitation "when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be substantially the same as the plurality of sub-liabilities" in paragraph 6. See previously stated rationale for rejection under 35 U.S.C. 112(b) of prior limitation above at Claim 1 par. 5 which also applies hereto. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "optionally". 
• Claim 7 recites the limitation "when the first characterization information and the second characterization information compare favorably to the rive approach requirements" in paragraph 8. See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 1 par. 5. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "optionally". 
Claims 8-12 are also rejected on the same grounds due to their dependency on the above-rejected Claim 7.
• Claim 10 recites the limitation "when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be substantially the same as the plurality of sub-liabilities" in paragraph 6. See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 4 par. 6. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "optionally". 
• Claim 13 recites the limitation "when the first characterization information and the second characterization information compare favorably to the rive approach requirements" in paragraph 9. See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 1 par. 5. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "optionally". 
Claims 14-18 are also rejected on the same grounds due to their dependency on the above-rejected Claim 13.
• Claim 16 recites the limitation "when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be substantially the same as the plurality of sub-liabilities" in paragraph 6. See prior analysis of this limitation under 35 U.S.C. 112(b) above Re: Claim 4 par. 6. For the purposes of examination under 35 U.S.C. §§ 101-103, the Office has attributed the broadest reasonable interpretation to the indefinite limitation(s) so as to be construed to have the meaning "optionally". 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1. A method comprises: interpreting digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; determining a rive approach for riving a set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a first longevity-contingent instrument of the set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, when available, a first portion of the first face value benefit is utilized to fund at least some of the second premium payment stream in accordance with the rive approach; analyzing a subset of the multitude of available longevity-contingent instruments to produce characterization information, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the first longevity-contingent instrument and second characterization information for the second longevity-contingent instrument; and when the first characterization information and the second characterization information compare favorably to the rive approach requirements: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) selecting the first longevity-contingent instrument and the second longevity-contingent instrument to include in the set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) riving the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the rive approach to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; riving the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream; issuing sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the rive approach; and issuing sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the rive approach. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2. The method of claim 1 further comprises one or more of: associating the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; associating the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; when available, facilitating payment of a first portion of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first portion of the first face value benefit is determined in accordance with the rive approach; and when available, facilitating payment of a second portion of the first face value benefit to the benefit cash account in accordance with the first sub-asset, wherein the second portion of the first face value benefit is determined in accordance with the rive approach and the first portion of the first face value benefit. Claim 3. The method of claim 1, wherein the interpreting the digitally encoded rive parameters from the one or more of the benefactor and the debtor to produce the rive approach requirements comprises: decoding a first subset of the digitally encoded rive parameters received from the benefactor to produce asset rive parameters; decoding a second subset of the digitally encoded rive parameters received from the debtor to produce liability rive parameters; and aggregating the asset rive parameters and the liability rive parameters to produce the rive approach requirements. Claim 4. The method of claim 1, wherein the determining the rive approach comprises one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that a first allocated portion of the plurality of sub-assets is to be greater than the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be less than the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be substantially the same as the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined percentage of the plurality of sub-assets: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a pro rata approach; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined first portion level: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a consistency approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5. The method of claim 1, wherein the analyzing the subset of the multitude of available longevity-contingent instruments to produce the characterization information comprises: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) accessing the multitude of available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the first characterization information to include one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; a present value of the first face value benefit utilizing the first estimated timeframe; and a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining the second characterization information to include one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; a present value of the second face value benefit utilizing the second estimated timeframe; and a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); aggregating the first characterization information and the second characterization information to produce the characterization information. Claim 6. The method of claim 1, wherein the riving the first longevity-contingent instrument in accordance with the rive approach to produce the first sub-asset and the first sub-liability comprises: generating beneficiary ownership of the first face value benefit to be associated with the first sub-asset; and generating fiduciary responsibility of the first premium payment stream to be associated with the first sub-liability. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7. functions to: interpret digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; determine a rive approach for riving a set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a first longevity-contingent instrument of the set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, when available, a first portion of the first face value benefit is utilized to fund at least some of the second premium payment stream in accordance with the rive approach; analyze a subset of the multitude of available longevity-contingent instruments to produce characterization information, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the first longevity-contingent instrument and second characterization information for the second longevity-contingent instrument; and when the first characterization information and the second characterization information compare favorably to the rive approach requirements: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select the first longevity-contingent instrument and the second longevity-contingent instrument to include in the set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) rive the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the rive approach to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; rive the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream; issue sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the rive approach; and issue sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the rive approach. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8. claim 7, wherein further functions to: associate the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; associate the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; when available, facilitate payment of a first portion of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first portion of the first face value benefit is determined in accordance with the rive approach; and when available, facilitate payment of a second portion of the first face value benefit to the benefit cash account in accordance with the first sub-asset, wherein the second portion of the first face value benefit is determined in accordance with the rive approach and the first portion of the first face value benefit. Claim 9. claim 7, wherein functions to interpret the digitally encoded rive parameters from the one or more of the benefactor and the debtor to produce the rive approach requirements by: decoding a first subset of the digitally encoded rive parameters received from the benefactor to produce asset rive parameters; decoding a second subset of the digitally encoded rive parameters received from the debtor to produce liability rive parameters; and aggregating the asset rive parameters and the liability rive parameters to produce the rive approach requirements. Claim 10. claim 7, wherein functions to determine the rive approach by one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that a first allocated portion of the plurality of sub-assets is to be greater than the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be less than the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be substantially the same as the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined percentage of the plurality of sub-assets: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a pro rata approach; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined first portion level: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a consistency approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11. claim 7, wherein functions to analyze the subset of the multitude of available longevity-contingent instruments to produce the characterization information by: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) accessing the multitude of available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the first characterization information to include one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; a present value of the first face value benefit utilizing the first estimated timeframe; and a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining the second characterization information to include one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; a present value of the second face value benefit utilizing the second estimated timeframe; and a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); aggregating the first characterization information and the second characterization information to produce the characterization information. Claim 12. claim 7, wherein functions to rive the first longevity-contingent instrument in accordance with the rive approach to produce the first sub-asset and the first sub-liability by: generating beneficiary ownership of the first face value benefit to be associated with the first sub-asset; and generating fiduciary responsibility of the first premium payment stream to be associated with the first sub-liability. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13. stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpret digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a rive approach for riving a set of longevity-contingent instruments of a multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a first longevity-contingent instrument of the set of longevity-contingent instruments includes a first face value benefit and a first premium payment stream, wherein a second longevity-contingent instrument of the set of longevity-contingent instruments includes a second face value benefit and a second premium payment stream, wherein, when available, a first portion of the first face value benefit is utilized to fund at least some of the second premium payment stream in accordance with the rive approach; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyze a subset of the multitude of available longevity-contingent instruments to produce characterization information, wherein the subset of the multitude of available longevity-contingent instruments includes the first longevity-contingent instrument and the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the first longevity-contingent instrument and second characterization information for the second longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the first characterization information and the second characterization information compare favorably to the rive approach requirements: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select the first longevity-contingent instrument and the second longevity-contingent instrument to include in the set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) rive the first longevity-contingent instrument based on the first face value benefit, the first premium payment stream and in accordance with the rive approach to produce a first sub-asset of a plurality of sub-assets of the set of longevity-contingent instruments and a first sub-liability of a plurality of sub-liabilities of the set of longevity-contingent instruments, wherein the first sub-liability is associated with the first premium payment stream; rive the second longevity-contingent instrument based on the second face value benefit, the second premium payment stream and in accordance with the rive approach to produce a second sub-asset of the plurality of sub-assets and a second sub-liability of the plurality of sub-liabilities, wherein the second sub-liability is associated with the second premium payment stream; issue sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the rive approach; and issue sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the rive approach. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14. claim 13 further comprises: stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) associate the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; associate the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; when available, facilitate payment of a first portion of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first portion of the first face value benefit is determined in accordance with the rive approach; and when available, facilitate payment of a second portion of the first face value benefit to the benefit cash account in accordance with the first sub-asset, wherein the second portion of the first face value benefit is determined in accordance with the rive approach and the first portion of the first face value benefit. Claim 15. claim 13, wherein functions to execute the operational instructions stored to cause to interpret the digitally encoded rive parameters from the one or more of the benefactor and the debtor to produce the rive approach requirements by: decoding a first subset of the digitally encoded rive parameters received from the benefactor to produce asset rive parameters; decoding a second subset of the digitally encoded rive parameters received from the debtor to produce liability rive parameters; and aggregating the asset rive parameters and the liability rive parameters to produce the rive approach requirements. Claim 16. claim 13, wherein functions to execute the operational instructions stored to cause to determine the rive approach by one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that a first allocated portion of the plurality of sub-assets is to be greater than the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be less than the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be substantially the same as the plurality of sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined percentage of the plurality of sub-assets: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a pro rata approach; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined first portion level: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the rive approach as a consistency approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 17. claim 13, wherein functions to execute the operational instructions stored to cause to analyze the subset of the multitude of available longevity-contingent instruments to produce the characterization information by: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) accessing the multitude of available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the first characterization information to include one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; a present value of the first face value benefit utilizing the first estimated timeframe; and a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); determining the second characterization information to include one or more of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; a present value of the second face value benefit utilizing the second estimated timeframe; and a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); aggregating the first characterization information and the second characterization information to produce the characterization information. Claim 18. claim 13, wherein functions to execute the operational instructions stored to cause to rive the first longevity-contingent instrument in accordance with the rive approach to produce the first sub-asset and the first sub-liability by: generating beneficiary ownership of the first face value benefit to be associated with the first sub-asset; and generating fiduciary responsibility of the first premium payment stream to be associated with the first sub-liability. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a computing device", "a [benefactor] computing device", and "a [debtor] computing device". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "a [benefactor] computing device", and "a [debtor] computing device" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("A method comprises", "interpreting, by a computing device, … produce rive approach requirements", "determining, by the computing device, … with the rive approach", "analyzing, by the computing device, … second longevity-contingent instrument; and", "when the first characterization information … the rive approach requirements", "selecting, by the computing device, … set of longevity-contingent instruments", "riving, by the computing device, … first premium payment stream", "riving, by the computing device, … second premium payment stream", "issuing, by the computing device, … the rive approach; and" and "issuing, by the computing device, … and the rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "A method comprises", "interpreting, by a computing device, … produce rive approach requirements", "determining, by the computing device, … with the rive approach", "analyzing, by the computing device, … second longevity-contingent instrument; and", "when the first characterization information … the rive approach requirements", "selecting, by the computing device, … set of longevity-contingent instruments", "riving, by the computing device, … first premium payment stream", "riving, by the computing device, … second premium payment stream", "issuing, by the computing device, … the rive approach; and", "issuing, by the computing device, … and the rive approach" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpreting, by a computing device, … produce rive approach requirements", "issuing, by the computing device, … the rive approach; and", "issuing, by the computing device, … and the rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "a computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a [benefactor] computing device", and "a [debtor] computing device". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a [benefactor] computing device", and "a [debtor] computing device" of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("interpret digitally encoded rive parameters … produce rive approach requirements", "determine a rive approach for … with the rive approach", "analyze a subset of the … second longevity-contingent instrument; and", "when the first characterization information … the rive approach requirements", "select the first longevity-contingent instrument … set of longevity-contingent instruments", "rive the first longevity-contingent instrument … first premium payment stream", "rive the second longevity-contingent instrument … second premium payment stream", "issue, via the interface, sub-asset … the rive approach; and" and "issue, via the interface, sub-liability … and the rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "determine a rive approach for … with the rive approach", "analyze a subset of the … second longevity-contingent instrument; and", "when the first characterization information … the rive approach requirements", "select the first longevity-contingent instrument … set of longevity-contingent instruments", "rive the first longevity-contingent instrument … first premium payment stream", "rive the second longevity-contingent instrument … second premium payment stream", "issue, via the interface, sub-asset … the rive approach; and", "issue, via the interface, sub-liability … and the rive approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "issue, via the interface, sub-asset … the rive approach; and", "issue, via the interface, sub-liability … and the rive approach" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "issue, via the interface, sub-asset … the rive approach; and", "issue, via the interface, sub-liability … and the rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "issue, via the interface, sub-asset … the rive approach; and", "issue, via the interface, sub-liability … and the rive approach", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 is ineligible. 
Claim 13: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "[a] computer readable memory", "a first memory element", "a processing module of a computing device", "a [benefactor] computing device", "a [debtor] computing device", "a second memory element", "a third memory element", and "a fourth memory element". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computer readable memory", "a first memory element", "a processing module of a computing device", "a [benefactor] computing device", "a [debtor] computing device", "a second memory element", "a third memory element", and "a fourth memory element" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "determine a rive approach for … with the rive approach", "a third memory element that … the processing module to", "analyze a subset of the … second longevity-contingent instrument; and", "a fourth memory element that … the processing module to", "when the first characterization information … the rive approach requirements", "select the first longevity-contingent instrument … set of longevity-contingent instruments", "rive the first longevity-contingent instrument … first premium payment stream", "rive the second longevity-contingent instrument … second premium payment stream", "issue sub-asset information to the … the rive approach; and" and "issue sub-liability information to the … and the rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "determine a rive approach for … with the rive approach", "analyze a subset of the … second longevity-contingent instrument; and", "when the first characterization information … the rive approach requirements", "select the first longevity-contingent instrument … set of longevity-contingent instruments", "rive the first longevity-contingent instrument … first premium payment stream", "rive the second longevity-contingent instrument … second premium payment stream", "issue sub-asset information to the … the rive approach; and", "issue sub-liability information to the … and the rive approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "a fourth memory element that … the processing module to" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "a fourth memory element that … the processing module to", "issue sub-asset information to the … the rive approach; and", "issue sub-liability information to the … and the rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "a fourth memory element that … the processing module to", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fifth memory element" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("associate the plurality of sub-assets … the benefactor computing device", "associate the plurality of sub-liabilities … the debtor computing device", "when available, facilitate payment of … the rive approach; and" and "when available, facilitate payment of … first face value benefit") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 2: Dependent claim 2 adds additional method steps of "one or more of", "associating the plurality of sub-assets … the benefactor computing device", "associating the plurality of sub-liabilities … the debtor computing device", "when available, facilitating payment of … the rive approach; and" and "when available, facilitating payment of … first face value benefit". However, the additional method steps of dependent claims 2 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Dependent claim 2 further does not specify any particular machine element(s) for the "one or more of", "associating the plurality of sub-assets … the benefactor computing device", "associating the plurality of sub-liabilities … the debtor computing device", "when available, facilitating payment of … the rive approach; and" and "when available, facilitating payment of … first face value benefit" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claims 3, 9, and 15: Dependent claims 3, 9, and 15 add additional method steps of "decoding a first subset of … produce asset rive parameters", "decoding a second subset of … liability rive parameters; and" and "aggregating the asset rive parameters … the rive approach requirements". However, the additional method steps of dependent claim 3, 9, and 15 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 7 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 7 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 7 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "decoding a first subset of … produce asset rive parameters" and "decoding a second subset of … liability rive parameters; and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 3, 9, and 15 are ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "one of", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a surplus approach", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a deficit approach", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a break-even approach", "when the rive approach requirements … the plurality of sub-assets", "establishing the rive approach as … pro rata approach; and", "when the rive approach requirements … pre-determined first portion level" and "establishing the rive approach as a consistency approach". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 5: Dependent claim 5 adds additional method steps of "accessing the multitude of available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information". However, the additional method steps of dependent claims 5 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 add additional method steps of "generating beneficiary ownership of the … the first sub-asset; and" and "generating fiduciary responsibility of the … with the first sub-liability". However, the additional method steps of dependent claim 6, 12, and 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 
Claim 8: Dependent claim 8 adds additional method steps of "associate the plurality of sub-assets … the benefactor computing device", "associate the plurality of sub-liabilities … the debtor computing device", "when available, facilitate payment of … the rive approach; and" and "when available, facilitate payment of … first face value benefit". However, the additional method steps of dependent claims 8 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 10: Dependent claim 10 adds additional method steps of "one of", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a surplus approach", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a deficit approach", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a break-even approach", "when the rive approach requirements … the plurality of sub-assets", "establishing the rive approach as … pro rata approach; and", "when the rive approach requirements … pre-determined first portion level" and "establishing the rive approach as a consistency approach". However, the additional method steps of dependent claims 10 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 11: Dependent claim 11 adds additional method steps of "accessing, via the interface, the … of available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information". However, the additional method steps of dependent claims 11 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 16: Dependent claim 16 adds additional method steps of "one of", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a surplus approach", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a deficit approach", "when the rive approach requirements … the plurality of sub-liabilities", "establishing the rive approach as a break-even approach", "when the rive approach requirements … the plurality of sub-assets", "establishing the rive approach as … pro rata approach; and", "when the rive approach requirements … pre-determined first portion level" and "establishing the rive approach as a consistency approach". However, the additional method steps of dependent claims 16 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 17: Dependent claim 17 adds additional method steps of "accessing the multitude of available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information". However, the additional method steps of dependent claims 17 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 



    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20140330593 A1 by Tyson; Dylan J. discloses Market-Based Adjustment of Premium Amounts for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20140143175 A1 by Greenshields; Rod Steven et al. discloses RETIREMENT PLANNING METHOD.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPGPub No. US 20160284029 A1 by Rhodes; James S. et al. discloses Method, System, and Apparatus to Couple Physical and Financial Risks and Risk Measures to Mitigate Risk of Catastrophic Damage to Physical Locations.
USPGPub No. US 20190205983 A1 by Gurunathan; Arunmurthy et al. discloses COMPUTER SYSTEM AND COMPUTER-IMPLEMENTED METHOD FOR USING FINANCIAL ASSETS.
USPGPub No. US 20150134566 A1 by Chen; Wei et al. discloses Computer-Implemented Systems and Methods for Hedging with Counterbalancing Capacity.
USPGPub No. US 20140330591 A1 by Tyson; Dylan J. discloses Calculation of Premium Amounts for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20120041790 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20080288298 A1 by Dattatreya; Eswarahalli S. et al. discloses Method and system for providing low-cost life insurance.
USPGPub No. US 20140019171 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20140330592 A1 by Tyson; Dylan J. discloses Utilization of a Separate Account and a General Account for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20180204280 A1 by Painter; Scott Edward et al. discloses Rules/Model-Based Data Processing System and Method for User Approval Using Data from Distributed Sources.
USPGPub No. US 20140229402 A1 by CARON; Bruno discloses Funding and Distribution of Income Stream Payments for a Period Associated with the Longevity of Participant Individuals.

USPGPub No. US 20130132163 A1 by Eder; Jeff Scott discloses Automated risk transfer system.
USPGPub No. US 20140330590 A1 by Tyson; Dylan J. et al. discloses Asset-Based Adjustment of Premium Amounts for the Generation of an Annuity Based on a Pension Plan.
USPGPub No. US 20210090191 A1 by Chan; Tracy W. et al. discloses SYSTEM AND METHODS FOR ESTATE PLANNING PREDICTIONS AND RECOMMENDATIONS.
USPGPub No. US 20130346274 A1 by Ferdinand; Brian et al. discloses ELECTRONIC FINANCIAL TRADING PLATFORM WITH REAL-TIME DATA ANALYSIS AND REPORTING.
USPGPub No. US 20190230474 A1 by Lanes; Troy Edwin et al. discloses WIRELESS GATEWAY RELAY SYSTEM AND METHOD.
USPGPub No. US 20100121785 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20070130035 A1 by Carden; Philip James Albert discloses SYSTEM AND METHOD FOR THE PROVISION OF A FINANCIAL PRODUCT.
USPGPub No. US 20180130132 A1 by Habib; Faisal et al. discloses ANNUITY ANALYSIS SYSTEM.
USPGPub No. US 20140214723 A1 by Jacobson, JR.; Allen F. discloses METHOD AND SYSTEM FOR A PENSION FUNDING DERIVATIVE.
USPGPub No. US 20180330342 A1 by Prakash; Gyan et al. discloses DIGITAL ASSET ACCOUNT MANAGEMENT.
USPAT No. US 10776876 B1 to Ketharaju; Rameshchandra Bhaskar et al. discloses Virtual wallet insurance.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPAT No. US 8412545 B2 to Stiff; Geoffrey S. et al. discloses System and process for providing multiple income start dates for annuities.
USPAT No. US 8209197 B2 to Tatro; Charles D. et al. discloses Method and system for a deferred variable annuity with lifetime benefit payments.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.

USPAT No. US 11113764 B1 to Koppes; Seth C. et al. discloses Method and system for creating and tracking life insurance policies in separate accounts including modified stable value protected funds.
USPAT No. US 10754958 B1 to Sidagni; Michelangelo discloses Vulnerability risk mitigation platform apparatuses, methods and systems.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 6321212 B1 to Lange; Jeffrey discloses Financial products having a demand-based, adjustable return, and trading exchange therefor.
USPAT No. US 10062107 B1 to Benmoha; Jacky discloses Consolidated trading platform.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 10452035 B2 to Goemann-Thoss; Wolfgang et al. discloses Laboratory instrument for instrument-controlled treatment of at least one laboratory sample.
USPAT No. US 8170944 B1 to Kruk; Joshua M. et al. discloses Customized performance benchmarks for stable value funds.
USPAT No. US 8630879 B1 to Hendrix; Brian Joseph et al. discloses System and method for funding an organization.
USPAT No. US 8374938 B1 to Coughlan; Guy D. et al. discloses System and method for managing hedging of longevity risk.
USPAT No. US 8706599 B1 to Koenig; William P. et al. discloses System and method of generating investment criteria for an investment vehicle that includes a pool of escrow deposits from a plurality of merger and acquisition transactions.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPAT No. US 11130042 B2 to Tran; Bao et al. discloses Smart device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        01/25/2022